Allowable Subject Matter
	Claims 1, 5, 8, 10-26 are allowed.

Closest references found:("20020167488"|"6035180"|"6751487"|"20130169549"|"8693188"|"8228292"|"20060264243"|"20090197635"|"20170193489"|"20100216512")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
practically rectangular-shaped housing within which the components of a mobile phone are integrated, said housing having a front surface, a back surface and four side surfaces, wherein the length of the front surface approximately corresponds to the distance between the ear and the mouth of a user and wherein the width of the front surface is substantially shorter than the length and wherein the housing has a thin thickness; and a display unit integrated within the front surface of said housing wherein said display unit practically covers the entire front surface of said housing; wherein said mobile phone device does not include a physical key on the front surface, and wherein said components of the mobile phone are integrated within said housing such that none of said components is noticeably extended out from said housing

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649